Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of claims
	Claims 1-42 had been canceled by applicant on 6/15/2021.
	Claims 43-62 are pending. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 43-53, 60-62 are drawn to a first product, a Camelina seed oil, along with a feedstuff, food, cosmetic or pharmaceutical comprising the seed oil.  Claims 60-62 are included because the claims are product by process claims, and the claimed seed oil is indistinguishable from that of claim 43. 
Classified in A61K 31/202, for example.  

II.  Claims 54-56 are drawn to a first method, a method of producing the plant seed oil, comprising growing a recombinant plant or cell, wherein the recombinant plant or cell comprises one or more polynucleotides encoding a A6-desaturase, a A6-elongase and a A5-desaturase operably linked with one or more regulatory sequences, under conditions wherein said desaturase and elongase enzymes are expressed and a plant seed oil is produced in said plant or cell, wherein the A6-desaturase comprises an amino acid sequence having at least 50% identity to SEQ ID NO: 2 or SEQ ID NO: 20.
Classified in C12N 15/8247, for example. 

III. Claim 57 is drawn to a second product, a Camelina plant or cell comprising polynucleotides encoding an acyl-CoA-dependent A6-desaturase, a A6-elongase, a A5- desaturase, a w3 desaturase, a A12-
Classified in A61K 8/922, for example.  

IV. Claim 58-59 are drawn a second method, method of producing EPA and DHA, and producing a Camelina oil, comprising growing plant or cell.  
Classified in C12N 15/8243, for example. 

The inventions are distinct, each from the other because of the following reasons: 
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process. The seed oil of Invention I can be made using other methods other than produced from a plant or cell expressing SEQ ID NO: 2 or SEQ ID NO: 20 of Invention II. In addition, a pure seed oil of Invention I does not comprise any polynucleotides or proteins. 
Inventions III and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be the process for using the product as claimed can be practiced with another materially different product.  For example, producing EPA and DHA can be practiced with other plants and plant cells expressing different transgenes from algae.  
Invention II and Invention III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different designs, modes of operation, and effects.  For example, Invention III requires Omega-3 desaturase and delta-12 desaturase, while Inventions II does not require those desaturases.  Omega-3 desaturase and delta-12 desaturase have distinct functions and effects that are not in Inventions I-II. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
In this case, all of above may apply. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species 
In addition to the restriction requirement above, the applicant is required to elect the following species within their elected group.  In this case, the election of species applies to either group I or Group II. 
This application contains claims directed to the following patentably distinct species: 
1. If Invention I or Invention II is elected, applicant is required to election a single delta-6 desaturase sequence from: 
SEQ ID NO: 2, 
Or
SEQ ID NO: 20. 

2. If Invention I or Invention II is elected, applicant is required to election a single delta-6 elongase sequence from: 
SEQ ID NO: 4, 
SEQ ID NO: 22
Or
SEQ ID NO: 24. 

And 3. If Invention I or Invention II is elected, applicant is required to election a single delta-5 desaturase sequence from: 
SEQ ID NO: 6, 
Or
SEQ ID NO: 10. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species in Elections 1-3, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  In the instant case, claims 43-56 are generic.  
Applicants are also reminded that different nucleotide sequences and amino acid sequences are structurally distinct chemical compounds and are unrelated to one another. These sequences are thus deemed to normally constitute different inventive concepts under the meaning of 35 U.S.C. 121. Absent evidence to the contrary, each nucleotide and amino acid sequence is presumed to represent an independent and distinct invention, subject to a restriction requirement pursuant to 35 U.S.C. 121 ad 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday-Friday EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/
Examiner, Art Unit 1662

/BRATISLAV STANKOVIC/Acting SPE, Art Unit 1663